United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WISCONSIN NATIONAL GUARD,
Madison, WI, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-277
Issued: May 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal of an August 8, 2007 decision of
the Office of Workers’ Compensation Programs, denying merit review of her claim. Since more
than one year has elapsed between the last merit decision on July 14, 2005 and the filing of this
appeal, the Board lacks jurisdiction to review the merits of the claim pursuant to 20 C.F.R.
§§ 501.2(c), 501.3(d)(2) and 501.6(c) and (d).
ISSUE
The issue is whether the Office properly determined that appellant’s application for
reconsideration was insufficient to warrant merit review of the claim pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. § 10.606(b)(2).
FACTUAL HISTORY
The Board issued a decision dated June 21, 2007 finding that appellant’s July 13, 2006
application for reconsideration was timely filed. The case was remanded to the Office to

consider the application for reconsideration under the proper standard for a timely application.
As the Board noted, appellant’s July 13, 2006 letter indicated that an “arbitrator’s summary” was
enclosed, but the record did not contain such evidence.
The current case record indicates that, on October 23, 2006, the Office received an
arbitrator’s decision dated April 19, 2006. The decision was issued pursuant to a grievance filed
by appellant, and found that the employing establishment violated the labor/management
agreement when it issued a March 9, 2005 letter of reprimand. The grievance was denied with
respect to other allegations.
By decision dated August 8, 2007, the Office found that appellant’s July 13, 2006
application for reconsideration was insufficient to warrant merit review of the claim. The Office
did not discuss the arbitrator’s decision.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,1 the Office’s regulations provides that a claimant may
obtain review of the merits of the claim by submitting a written application for reconsideration
that sets forth arguments and contains evidence that either: “(i) shows that [the Office]
erroneously applied or interpreted a specific point of law; (ii) advances a relevant legal argument
not previously considered by [the Office]; or (iii) constitutes relevant and pertinent evidence not
previously considered by [the Office].”2 Section 10.608(b) states that any application for review
that does not meet at least one of the requirements listed in section 10.606(b)(2) will be denied
by the Office without review of the merits of the claim.3
ANALYSIS
The July 14, 2005 Office merit decision denied appellant’s claim for an emotional
condition on the grounds that she had not established a compensable work factor. As noted
above, a claimant is entitled to a review of the merits of her claim on reconsideration if she
submits “relevant and pertinent evidence not previously considered by [the Office].” On
October 23, 2006 the Office received an arbitrator’s decision dated April 19, 2006 on a grievance
filed by appellant against the employing establishment. In this decision, the arbitrator found that
a March 9, 2005 letter of reprimand was a violation of the employment agreement.
It is well established that administrative or personnel matters, such as disciplinary
actions, may be compensable factors of employment where the evidence discloses error or abuse
by the employing establishment.4 Since the April 19, 2006 arbitrator’s decision discusses error
1

5 U.S.C. § 8128(a) (providing that “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application”).
2

20 C.F.R. § 10.606(b)(2).

3

20 C.F.R. § 10.608(b); see also Norman W. Hanson, 45 ECAB 430 (1994).

4

See Michael Thomas Plante, 44 ECAB 510 (1993); Kathleen D. Walker, 42 ECAB 603 (1991).

2

by the employing establishment, it is relevant to the issue of a compensable work factor. As the
claim for compensation was denied on the grounds no compensable work factor was established,
the arbitrator’s decision is relevant and pertinent to the basis for the denial of compensation in
the July 14, 2005 Office decision.
Accordingly, the Board finds the April 19, 2006 arbitrator’s decision constitutes “relevant
and pertinent evidence not previously considered by [the Office].” Appellant has met one of the
requirements of 20 C.F.R. § 10.606(b)(2), and therefore she is entitled to a review of the merits
of her claim. The case will be remanded to the Office for a merit decision.
CONCLUSION
Appellant is entitled to a merit review of her claim as she submitted new and relevant
evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 8, 2007 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: May 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

